DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.
With respect to the 101 rejection, the applicant is correct that implementing an escrow is a method of organizing a human activity.  Implementing an escrow is clearly a fundamental commercial principle as well as a legal transaction as the applicant, Bank of America, must be aware through its experiences in commerce.  The Examiner has elaborated on how the escrow is generically defined by the claims, how the distributed trust network is not integrated into the claimed invention, and how the insertion and functioning of the validator node are void of any technical description.  
The applicant’s allegation that “each of the independent claim recites a distributed trust computing network including decentralized nodes that store a distributed register” is false.  The independent claims do reference a distributed trust computing network comprising decentralized nodes that store a distributed ledger but the rest of the limitations are not integrated into this distributed network in any manner.  This is clearly an extraneous detail of any incoherent claim.  If the applicant had actual disclosed how the implement an escrow in such a distributed trust network, such an invention would likely have been a specific technological implementation of the abstract idea.  The applicant however did not disclose how the escrow would be implemented by a distributed trust network.  The disclosure in paragraph 64 described benefits of technologies that the applicant did not bother to disclose (see Enablement rejection).  The Examiner recognizes the benefits of smart contracts and distributed registers for improving convention financial transactions but the Examiner also recognized that the applicant did not disclose such technologies.  The applicant’s invention is not “rooted in computer technology in order to overcome the problems of securely, independently, and irreversibly executing conditional resource transfers in a trackable manner” because the applicant did not disclose such technology.  Had the applicant actually disclosed such technology and “solved a technical, computer-centric problem” the Examiner would have agreed that the invention covered significantly more than the abstract idea.
The applicant’s arguments regarding the enablement rejection are not persuasive.  The Examiner is not “improperly importing limitations from the specification into the claims”.  The Examiner is reading the claim limitations, that the Examiner clearly identified as being the subject of the enablement rejection, in light of the specification.  The Examiner considered the underlying subject matter regarding generating “a protocol for monitoring and executing conditional resource transfer” and found that the applicant does not provide any disclosure of the protocol generated or how it is generated.  The whole idea of a patent is that patent protection is granted on new technology in exchange for a disclosure that puts the public in possession of a disclosure of said new technology.  In this case the applicant has not disclosed anything about their protocol or how it is generated.  The Examiner concluded that the applicant’s complete void of detail about the invention would require someone skilled in the art trying to make or use the invention to develop the protocol and process for generating it from scratch.  That seems undo to the Examiner.  The applicant’s disclosure is useless to the public trying to make or use the limitation in question.
With respect previously presented Issue #1 in the Written Description rejection is not persuasive.  The applicant’s statement that “the Office Action also acknowledges that paragraph 70 and 73 refer to the validator node as being part of the system” is not correct.  The Office Action pointed out that “the system” referred to in paragraph 70 and 73 is not the same system referred to in paragraph 65 and Figure 5 and explained why.  The applicant’s argument therefore misrepresents what was written in the last office action.  The applicant’s argument about “appreciating multiple embodiments” is not persuasive because the applicant has not pointed out what other embodiments should be “appreciated” by the applicant.  It is impossible to appreciate what does not appear to exist.  The Examiner is not importing limitations from the specification into the claims; the Examiner is showing that specific limitations are not supported by the claims.  This is the basic concept of 35 USC section 112(a) which is applied.
The applicant’s arguments with respect to the Ford reference are not persuasive.  The applicant has not disclosed any technology for detecting “if the product at least one of fails or malfunctions before the predetermined period of time has elapsed.”  The only reference to such a scenario is in paragraph 77 of the applicant’s disclosure.  Paragraph 77 provides literal support for the limitation in question but it does not disclose any means of detecting failure or malfunction of a product.  The applicant’s claim covers returning resources to the customer including in the situation in which a product fails or malfunctions.  There is no disclosure by the applicant of how the applicant’s invention knows that a product has failed or malfunctioned but one can assume that the system can be somehow be informed.  This is exactly what is disclosed in the final sentence of paragraph 107 of Ford.  Ford covers scenarios where a “Seller never performs”.  It can be plainly understood that if a seller does not perform, then its product has failed.  Such a scenario is clearly within the breadth of the applicant’s disclosure because the applicant makes no attempt to define product failures or malfunctions or how they are detected.  The applicant does not even define a product.  Ford clearly anticipates what is disclosed in paragraph 77 so the applicant’s arguments about obviousness are irrelevant to the 102 rejection.  Anyone with a basic understanding of commerce would recognize that what is disclosed by the applicant in paragraph 77 is not a novel concept and Ford explicitly shows this in the final sentence of paragraph 107.
The Examiner will not participate in any interviews After Final in this case and invites the applicant to file an Appeal Brief in order to close prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 12-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system (claims 1 and 18) and method (claim 12) for managing a transfer of financial resources in response to an exchange of goods or services (see paragraphs 67 and 68). The abstract idea is the basic financial concept of implementing an escrow until conditions of a transaction are met.  This falls into the category of organizing a human activity and a escrow is fundamental commercial principle as well as a legal transaction.  The claim limitations cover the definition of the conditions of the escrow for releasing held resources.  The applicant’s disclosure does not provide any technical description of resources.  The claims continue to define how the conditions are evaluated to determine how the release the resources.  The conditions designed by the applicant are a period of time after which to release resources to a merchant and a condition of failure or malfunction before the period of time where the resources are released back to a customer.  The applicant provides no description of what constitutes a failure or malfunction.  The applicant has defined the invention in abstract terms since the resources and conditions are not defined any specific technological context.
The independent claims do reference a distributed trust computing network comprising decentralized nodes that store a distributed ledger but the rest of the limitations are not integrated into this distributed network in any manner.  This is clearly an extraneous detail of any incoherent claim.  The applicant further recites inserting a validator node and generating a protocol for monitoring and executing a conditional resource transfer according to the conditions.  However, as illustrated by the enablement rejection in this office action, the applicant has not provided any technical description of how this is done.  This judicial exception is not integrated into a practical application because the applicant’s invention claims and discloses generic computing elements which perform the claimed limitations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims cover inserting a validator node into a distributed trust network however the applicant has not disclosed any technical details of how the validator node is inserted, how it generates protocols, or how it implements protocols to determine that the conditions are met.  The applicant’s invention implements a computer generically to perform these limitations without disclosing any specific computing technology.  The dependent claims do not change the analysis.  Claims 2-4 further limit the functions of the validator node but as explained in the enablement rejection, these features are technically deficient abstractions.  The applicant does not define a platform specific language, a permissioned network, or a smart contract.  Claim 6 further describes implementations of the abstract idea but is void of any context because the applicant does not provide any description of the resources or the protocol.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 12-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 12, and 18 feature the following limitation:
in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first condition and the second condition;

The breadth of the claims 1, 12, and 18 covers a method and system where a validator node is inserted into a network and the validator node generates a protocol for monitoring and executing a conditional resource transfer according to a first and second condition.  Paragraph 70 states that the protocol is generated in a platform-specific language tailored for specific distributed network environments and that only properly formatted protocols may be executed with a respective network environment.  Paragraph 71 explains that intermediate code portions for performing functions would have to be compiled into specific code for a particular platform or computing language and that the system uses the platform-agnostic intermediate formats to readily generate protocols for specific platform environments.  Paragraph 72 defines the generated a protocol as a smart contract for executing the conditional resource transfer between the users in the distributed network.  The applicant does not provide any technical description of how the applicant’s invention is able to generate smart contracts which manage electronic resource transfers on various platforms.  
The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the art and the predictability in the art (see section 2164.03 of the MPEP).  In this case the applicant has not provided any guidance as to how the validator node generates smart contracts.  Paragraph 70-72 detail the challenges but they do not provide any amount of direction for those skilled in the art trying to implement the validator node which creates the protocols that implement smart contracts on any type of platform.  The applicant’s disclosure expects those skilled in the art to come up with the details on how the system will take the disclosed platform-agnostic formats and develop the functionality that will transform these formats into “the specific code for a particular platform or computing language”.  Such an expectation sets up an unreasonable quantity of experimentation needed to make or use the invention because the applicant is relying on those skilled in the art to implement the technical details.  The applicant’s disclosure is about the details of the financial transaction and not the technical details that are necessary according to paragraph 70-72 of the applicant’s invention.  The applicant failed to address the technical challenges laid out by the applicant’s disclosure for how the claimed protocol would be generated.  

Claims 1-4, 6, 12-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description
Claim 1 features the following limitations:
the processing device is configured to execute the computer-readable program code to: insert the validator node to the distributed trust computing network;
in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first condition and the second condition; Appl. No.: 16/800,173 Amdt. Dated: April 22, 2022 Reply to Office Action of January 24, 2022 Page 4 of 14 

Claim 18 features the following limitations:
the computer-readable instructions, when executed by a processing device, cause the processing device to: insert a validator node to the distributed trust computing network, the validator node being configured to generate protocols for monitoring and executing conditional resource transfers, wherein a system comprises the processing device and the validator node;
in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first condition and the second condition; Appl. No.: 16/800,173 Amdt. Dated: April 22, 2022 Reply to Office Action of January 24, 2022 Page 4 of 14 

Claims 1 and 18 are both claiming instructions executed by a single processing device.  The applicant did not disclose that the same device is not both inserting validator nodes and performing the actions of the validator nodes as presently claimed in claims 1 and 18.  Paragraph 65 of the applicant’s disclosure states that system 504 inserts the validator node into the distributed network environment comprising one or more nodes.  In paragraphs 67 and 73, the applicant states that the inserted validator node then monitors, manages, and then executes resource transfers.  Paragraph 70 and 73 refer to the validator node as being part of “the system” but this system is clearly different than system 504.  As shown in Figure 5 and described in paragraph 65, system 504 is a separate node than validator node 502.  Therefore, the validator node may be part of some sort of generic “system” but it is clearly not part of system 504.  The claim requires the device which inserts the validator node to execute the validator node.  This is clearly contrary to what is happening in Figure 5.  The “system” referred to in paragraphs 70 and 73 is not defined and it would not make any sense to interpret such a “system” as system 504 because such an interpretation would be a contradiction to what is shown in Figure 5 and disclosed in paragraph 65.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-15, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2016/0260171 by Ford et al.
As to claim 1, Ford teaches a system for generating protocols for conditional resource distribution, the system comprising: a memory device with computer-readable program code stored thereon (paragraph 57); a communication device connected to a distributed trust computing network comprising decentralized nodes that store a distributed register (Figure 1); a validator node configured to generate protocols for monitoring and executing conditional resource transfers (paragraph 95 Escrow role); a processing device (paragraph 57), wherein the processing device is configured to execute the computer-readable code to: insert the validator node into the distributed trust network (Figure 1 and paragraph 95, nodes which implement escrow role); receiving a request for a conditional resource transfer between a first storage location associated with a customer and a second storage location associated with a merchant providing a product to the customer (paragraph 103), the conditional resource transfer defining: a first condition wherein the system (paragraph 103, the reception of the message by the escrow triggers it to hold funds) holds a portion of resources for a predetermined period of time (paragraph 103, timeout period) and, after the predetermined period of time, releases the portion of the resources to the second storage location associated with the merchant providing the product to the customer (paragraphs 103 and 108), and a second condition wherein the system returns the portion of resources to the first storage location associated with the customer if the product at least one of fails or malfunctions before the predetermined period of time has elapsed (paragraphs 105, 107, and 108, the Buyer Rejection indicates a product failure); in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer according to the first and second condition (paragraph 103-108); transfer from the first storage location associated with the customer, the portion of resources and hold the portion of resources (paragraph 103); determine, while holding the resources, whether the period of time has elapsed (paragraphs 103 and 108, the timeout period); determining, while holding the resources, whether an indication that the product has at least one of failed or malfunctioned has been received (paragraph 107); in response to determining that the predetermined period of time has elapsed and that the indication that the product has at least one of failed or malfunctioned has not been received, release the portion of the resources to the second storage location associated with the merchant providing the product to the customer (paragraph 108); and in response to determining that the predetermined period of time has not elapsed and that the indication that the product has at least one of failed or malfunctioned has been received, return the portion of the resources to the first storage location associated with the customer (paragraph 107).
As to claim 2, see Figure 2 and corresponding disclosure which shows the protocol.
As to claim 3, the invention uses a blockchain which is permissioned.
As to claim 4, see Figure 2.
As to claims 12-15 and 18, 19, 21, and 22 they are rejected for the same reasoning as claims 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0260171 by Ford et al. in view of U.S. Patent Application Publication Number 2009/0248563 to Deasy et al.
As to claims 6, 17, and 20, Ford teaches the subject matter of the independent claims however Ford does not suggest and initial resource transfer prior to the escrow.
Deasy teaches the concept of requiring a non-refundable deposit prior to establishing an escrow (paragraph 55).
It would have been obvious to those of ordinary skill in the financial transaction management art at the time of the applicant’s filing to combine the teachings of Ford regarding managing escrows with the teachings of Deasy regarding an initial deposit because such a deposit would not affect the operation of the system of Ford and demonstrate a good faith effort on behalf of the purchaser.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442